Taylor, C.
This is an appeal from an order made by the district court of Swift county apportioning between the parties hereto the reward given by *68statute for the arrest and conviction of a horse thief. Appellants contend that respondent is barred from participating in,thc reward by the fact that he was a constable and the night marshal of the village of Milan. Neither the theft nor the arrest took place within that village, and the arrest was made without a warrant. While a village constable as a peace officer may, under certain circumstances, make an arrest outside his village and without a warrant for an offense committed outside the village, the law does not command him to do so, and if he aids in making such an arrest he may participate in a reward offered for the arrest and conviction of the offender. Burkee v. Matson, 114 Minn. 233, 130 N. W. 1025, 34 L.R.A. (N.S.) 924.
Order affirmed.